Citation Nr: 0501380	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for bilateral 
hearing loss and tinnitus.  The RO previously had denied 
service connection for bilateral hearing loss and tinnitus in 
a February 1998 rating decision.  Therefore, these issues 
will be considered claims to reopen, and the veteran is not 
prejudiced by this action. See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).    

The veteran submitted to the RO April 1997 correspondence, in 
which he stated that he suffered from foot problems in 
service, and that since then, these problems have recurred 
over the years.  The subsequent VA letters and rating 
decisions do not address any service connection claim for 
foot problems.  Thus, the Board refers this issue to the RO 
so that it may follow the applicable procedures and 
regulations for resolution of this claim.


FINDINGS OF FACT

1.  In February 1998, the RO denied service connection for 
bilateral hearing loss and tinnitus on the basis that there 
was no evidence that the veteran's hearing loss and tinnitus 
disabilities were incurred in or aggravated by service.  The 
RO notified the veteran of this decision and his appellate 
rights by letter dated in March 1998, but the veteran did not 
file an appeal.

2.  Evidence received since the February 1998 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims for service 
connection for bilateral hearing loss and tinnitus.

3.  The evidence shows that the veteran was exposed to 
acoustic trauma in service.

4.  The competent medical evidence of record shows no right 
ear hearing loss disability.

5.  Left hearing loss and tinnitus were not diagnosed during 
active service, within one year of separation from service, 
or for many years after separation.

6.  The competent and most probative medical evidence of 
record shows that the veteran's post service left ear hearing 
loss and tinnitus are not due to any incident or event of 
active service, including exposure to acoustic trauma in 
service.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision denying the claim of 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  
3.156 (2004).

2.  The evidence received subsequent to the February 1998 RO 
decision is new and material, and the claims of service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service and, may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Left ear hearing loss was not incurred in or aggravated 
by active service and, may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of a March 2002 VA letter, which is 
prior to the September 2002 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to reopening 
his claims for service connection for bilateral hearing loss 
and tinnitus based on new and material evidence, so that VA 
could help by getting that evidence.  

The Board notes that the March 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to 
service connection for bilateral hearing loss and tinnitus in 
the September 2002 rating decision, and the June 2003 
statement of the case.  The RO notified the veteran of the 
laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
not warranted for bilateral hearing loss and tinnitus under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA audiograms conducted in November 1983, November 
1984, and April 1997, VA outpatient treatment records dated 
from April 1997 to June 1997, and a private August 2002 
audiological examination report.  

The veteran asserted that nine months after discharge, he 
underwent VA examination in Long Beach, California and that 
he had provided copies of his service medical records to VA, 
which are missing.  He submitted a copy of a November 2001 
correspondence from the National Personnel Records Center 
(NPRC), in which the NPRC indicated that additional service 
medical records had been lent to VA.  

A review of the record, however, shows that the VA Records 
Management Center in February 2002 notified the veteran that 
the only documents pertaining to his service medical records 
are those in his VA claim file.  The record also shows that  
in June 1997, the RO requested all records pertaining to 
hearing loss from the VA Medical Center in Long Beach, 
California since January 1, 1980.  VA outpatient treatment 
records from Long Beach, California dated from February 1994 
to June 1997 subsequently were obtained.

Although the veteran and his representative continued to 
assert in May 2002 correspondence, the November 2002 notice 
of disagreement, the August 2003 VA Form 9, and the October 
2003 VA Form 646, that part of his service medical records 
and VA outpatient treatment records are missing, the Board 
finds that the RO has made reasonable efforts to retrieve all 
of the relevant medical evidence identified by the veteran 
and his representative.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2003 and 
June 2003, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.  
Moreover, VA provided another VA medical opinion in March 
2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



New and Material Evidence

In April 1997, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Evidence considered at that time included VA outpatient 
treatment records dated from February 1994 to June 1997, and 
the veteran's DD Form 214.

The DD Form 214 shows that the veteran served in the U.S. 
Navy for five years, and that he completed Machinist Mate 
Class "A" School.  Although the RO requested the veteran's 
service medical records, the National Personnel Records 
Center (NPRC) reported that the veteran's service medical 
records were not available.

A February 1994 VA audiological exam shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
20
25
LEFT
35
20
15
15
20

This exam was compared to a VA audiological examination 
conducted in April 1997, which shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
35
30
25
20
20

An April 1997 VA outpatient treatment report shows the 
veteran's report of hearing loss for the past 17 years, which 
is getting worse.



A subsequent April 1997 VA audiometric examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
35
35
25
20
20

A May 1997 VA outpatient treatment report shows diagnosis of 
mild conductive hearing loss, likely mild otosclerosis, and 
tinnitus.  Another May 1997 VA outpatient treatment report 
shows normal hearing in the right ear, and mild conductive 
hearing loss in the left ear.

A June 1997 VA audiological examination shows the veteran 
reported decreased hearing and tinnitus in his left ear since 
discharge from service, and a history of noise exposure while 
working in the engine room on board ship.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
35
35
25
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  The 
diagnosis was normal hearing in the right ear with a mild, 
low frequency conductive hearing loss in the left ear.

In February 1998, the RO denied the veteran's claim of 
service connection for bilateral hearing loss and tinnitus, 
on the basis that there was no evidence the disabilities were 
incurred in or aggravated by service.  The RO notified the 
veteran of its decision and his appellate rights in March 
1998.  He did not file an appeal, and the February 1998 
rating decision is final.  

In December 2001, the veteran filed an application to reopen 
his claim for service connection for bilateral hearing loss 
and tinnitus.  In support of his application to reopen, the 
veteran submitted copies of his service medical records, VA 
outpatient treatment records dated in November 1983 and 
November 1984, and an August 2002 private audiological 
examination report.  Additionally, the veteran underwent VA 
examination in March 2003 and June 2003.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in December 2001, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to  substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds the service medical records, and the VA and 
private medical examination and treatment records are new and 
material.  The evidence is new because it was not submitted 
previously to the RO, and the RO did not consider it in its 
initial rating decision.  38 C.F.R. § 3.156(a).  The evidence 
is also material, because it relates to the veteran's hearing 
loss treatment, both during and after his military service.  
An unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus is whether his present disability is a result of his 
service.  The evidence is material because it raises a 
reasonable possibility of substantiating his claims.  38 
C.F.R. § 3.156(a)  Accordingly, the Board finds that the 
evidence is both new and material and serves to reopen the 
veteran's claims.  

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  In light of the Board's decision, 
the entire record must be reviewed on a de novo basis.

The veteran contends that while working as a Machinist Mate 
in the Navy, he was exposed to constant acoustic trauma and 
constant moisture in the engineering spaces of the steam 
plant.  He notes that he currently has a diagnosis of 
otosclerosis and has been advised to have surgery for this 
condition.  He also notes that various VA examinations show 
hearing loss in his left ear.  He thus asserts that he has 
current hearing loss and tinnitus disabilities directly 
related to his service, entitling him to disability 
compensation.  (See November 2002 notice of disagreement).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Facts

The service medical records show that at the December 1974 
enlistment examination, the veteran's ears were reported as 
normal.  Whispered voice tests show 15/15 in both ears.  



A February 1977 audiogram report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
20
30
15
20
15

In April 1977, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
0
LEFT
25
25
15
20
10

Audiological evaluation in August 1979 shows that pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
5
LEFT
20
20
15
15
5

At the separation examination in February 1980, whispered 
voice and spoken voice tests were 15/15.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
15
LEFT
25
25
10
0
10

A March 1980 audiometric examination conducted before 
discharge shows that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15/10
5
5
5
LEFT
45
35
25
15
5

A repeat March 1980 audiometric examination shows that pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15/10
5
5
5
LEFT
30
20
20
20
20

VA outpatient treatment records after service include a 
November 1983 audiometric report, which shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
35
30
15
15
5

This report was compared to a November 1984 VA audiometric 
report, which shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
35
30
10
20
25

An August 2002 private audiological examination reported 
moderate to mild hearing loss in the left ear with normal 
hearing in the right ear.  The August 2002 report was also 
positive for tinnitus.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
30
30
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 96 percent in the left ear.  
The diagnosis was normal hearing in the right ear, and mild 
to moderate low frequency conductive loss in the left ear, as 
well as a report of constant tinnitus bilaterally.  

A subsequent March 2003 VA examiner also provided an opinion 
on the etiology of the veteran's hearing loss, based on a 
review of the claims file.  

II.  Right ear hearing loss.

As noted, the service medical records show that upon 
enlistment in December 1974, the veteran's ears were found to 
normal.  As also noted, audiometric examinations were 
conducted in February 1977, April 1977, August 1979, and 
March 1980.  There is no diagnosis of hearing loss in 
service.

The veteran contends that he was exposed to constant acoustic 
trauma and constant moisture in service while working for 
five years a Machinist Mate in the engineering spaces of the 
steam plant.  As the DD 214 Form confirms that he completed 
Machinist Mate Class "A" School in August 1975, the Board 
accepts the veteran's assertions of in-service noise trauma 
as credible.

The Board finds, however, that the evidence does not 
establish that the veteran has a right ear hearing loss 
disability.  VA examination reports dated in May 1997, June 
1997, and March 2003 all show a diagnosis of normal hearing 
in the right ear.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes the veteran's argument that he has right ear 
hearing loss as a result of acoustic trauma in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that the veteran does not 
have a current right ear hearing loss disability.  Competent 
medical experts make these opinions and the Board is not free 
to substitute its own judgment for those of such experts.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for right ear hearing 
loss is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Left ear hearing loss and tinnitus.

Initially, the Board finds that the evidence, as set forth 
above, establishes that the veteran has left hearing loss and 
tinnitus.  VA audiological reports show diagnoses of left ear 
hearing loss and tinnitus bilaterally.

The military records also confirm the veteran's contentions 
that he was exposed to acoustic trauma in service.  The 
determinative question becomes whether the evidence reveals a 
medical link between service and his current left ear hearing 
loss and tinnitus.

A March 2003 VA examination report shows that the entire 
claims file was reviewed, along with the service medical 
records.  The examiner noted the veteran's reports of hearing 
loss in his left ear, and constant ringing tinnitus 
bilaterally, and that this started in 1979 while working in 
the Navy for five years as a Machinist Mate in the Engine 
Room.  The veteran also denied any noisy hobbies or 
recreational activities.

The examiner opined that the veteran's current hearing loss 
is not related to his military service.  He also stated that 
the basis for this opinion was that there is no documentation 
of ear disease in service, no notation of conductive loss.  
He noted that the entry examination was a whispered voice 
test and would not likely have been abnormal with a small 
degree of loss such as this.  He also noted that the first 
audiological exam in February 1977 shows a threshold of 30 
decibels at 1000 Hertz in the left ear, and that same 
threshold was obtained on the present examination at 1000 
Hertz in the left ear.  He thus opined that there was no real 
change in hearing.

A March 2003 VA medical opinion shows that the claims file 
had been reviewed.  The examiner noted the report of 
otosclerosis and found that otosclerosis is not secondary to 
noise exposure.  She also stated that low frequency 
conductive hearing loss is not a sequelae of noise exposure, 
which has always been shown in the veteran's records.  The 
examiner then concluded that there was no evidence that the 
veteran's service noise exposure caused his hearing loss.

A June 2003 VA examiner found after reviewing the claims file 
and noting the long period of time that had transpired 
between service and the first report of tinnitus, that it was 
"not credible to assume a connection."  He also stated that 
there are many potential causes for tinnitus, including the 
conductive loss that the veteran exhibits, and that although 
it is not possible to state which of these causes may have 
given rise to the tinnitus, the evidence does not support an 
origin in service.

Although the veteran has argued that his current left ear 
hearing loss and tinnitus are related to service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the most probative medical evidence of 
record, which shows that the veteran's left ear hearing loss 
and tinnitus is not causally related to the veteran's active 
service.  Competent medical experts make these opinions and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Thus, the claim of service connection for left ear hearing 
loss and tinnitus is denied.  38 C.F.R. § 3.303.  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


